Citation Nr: 1606796	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  11-28 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for proctitis.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1953 to June 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In April 2015, the Board remanded the above issues.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the appeal was in remand status, the AOJ obtained and associated with the claims file additional pertinet evidence in the form of treatment records from the Biloxi VA Medical Center and the report generated in connection with an October 2015 VA examination.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case (SSOC) will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued) (2015).  However, despite the April 2015 remand specifically directing the AOJ to issue the Veteran a SSOC after undertaking the above development, it did not do so.  Therefore, the Board finds that it must once again remand the appeal for the issuance of a SSOC.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

Similarly, while the April 2015 remand specifically directing the AOJ to provide the Veteran with notice of the laws and regulations governing a TDIU as well as ask him to provide VA with a completed VA Form 21-8940, it did not do so.  Therefore, the Board finds that it must also remand the appeal for this action.  Id.

Prior to mailing the Veteran the SSOC and notice of the laws and regulations governing a TDIU, the AOJ should update VA's records to reflect the new mailing address the Veteran provided to VA in his August 2015 VA Form 9.  See 38 C.F.R. § 3.1(q) (2015) (notification for VA purposes is a written notice sent to the claimant's last address of record).  

While the appeal is in remand status, any outstanding VA and private treatment records should also be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Update VA's records to reflect the new mailing address the Veteran provided to VA in his August 2015 2015 VA Form 9.

2.  Provide the Veteran at his last address of record notice of the laws and regulations governing a TDIU as well as ask him to provide VA with a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  

3.  Associate with the claims file all of the Veteran's post-January 2015 treatment records from the Biloxi VA Medical Center.

4.  Ask the Veteran and his representative to provide VA with authorizations for VA to obtain and associate with the claims file any outstanding private treatment records. 

5.  Thereafter, adjudicating the claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a SSOC mailed to the claimant's last address of record that includes notice of all relevant the laws and regulations including those governing a TDIU, and citation to all evidence added to the claims file since the January 2015 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

